Case 2:20-cv-00820-AB-AS Document 20 Filed 09/30/20 Page 1 of 1 Page ID #:702



 1

 2

 3

 4
                                                                JS-6
 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

10

11    LUIS OROZCO,                          CASE NO. CV 20-00820-AB (AS)

12                      Petitioner,              JUDGMENT
13          v.

14    W.L. MONTGOMERY, WARDEN,

15                      Respondent.

16

17

18         Pursuant to the Order Accepting Findings, Conclusions and

19   Recommendations of United States Magistrate Judge,
20

21         IT IS ADJUDGED that the Petition is denied and dismissed

22   without prejudice.

23
           DATED: September 30, 2020 __
24

25
                                              ___________    _________ ____
26                                                   ANDRÉ BIROTTE JR.
                                               UNITED STATES DISTRICT JUDGE
27

28
